Citation Nr: 1746311	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


WITNESS AT HEARING ON APPEAL

The Veteran


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by or incurred in service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously remanded by the Board in November 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2016.  A transcript of that hearing is of record.  

Bilateral Hearing Loss

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his bilateral hearing loss was caused by exposure to loud aircraft during service, and that he has had difficulty hearing since service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain diseases, including other organic diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The question before the Board is whether the Veteran's current bilateral hearing loss disability manifested to a degree of 10 percent or more within one year of the date of separation from service or is etiologically related to an in-service event.  The Board finds that the most probative evidence of record does not establish that the bilateral hearing loss disability manifested to a degree of ten percent or more within one year of service or is etiologically related to the Veteran's active service.

The Veteran's military occupational specialty (MOS) was aircraft power train repairman, which is consistent with exposure to acoustic trauma.  The Board acknowledges that the Veteran was exposed to loud noise in service.  The Veteran has also testified that he experienced difficulty hearing, specifically difficulty understanding others such that he asked them to repeat themselves, in service.  The Veteran is competent to report this experience.

The Veteran's service treatment records (STRs) contain a February 1968 entrance examination with hearing test results expressed in ASA units.  Because these results were recorded using  American Standards Association (ASA) standards, they must be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units for comparison purposes.  The converted results are puretone thresholds in the right ear of 25 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 30 decibels at 6000 Hertz.  The converted puretone thresholds in the left ear are 25 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, 25 decibels at 4000 Hertz, and 40 decibels at 6000 Hertz.  Audiometric examination was conducted upon separation in January 1971.  The report did not specify whether the findings were reported in ASA or ISO-ANSI units.  It is the Board's policy to assume the ISO-ANSI standard was used after December 31, 1970.  On audiometric examination in January 1971, the Veteran's puretone thresholds in the right ear were 10 decibels at 500 Hertz, 0 decibels at 1000 and 2000 Hertz, and 10 decibels at 4000 Hertz.  His puretone thresholds in the left ear were 15 decibels at 500, 10 decibels at 1000, 5 decibels at 2000 Hertz, and 15 decibels at 4000 Hertz.  These results do not indicate hearing loss "disability" for VA purposes, nor hearing loss disability to a degree of 10 percent or more upon separation.  38 C.F.R. § 3.385.  The Veteran denied hearing loss in his January 1971 report of medical history.  The first hearing test after service of record was conducted in July 2001, which is more than a year after service, meaning that presumptive service connection for a chronic disease is not warranted.

Hearing loss disability for VA purposes has been demonstrated on VA examinations of record.  38 C.F.R. § 3.385.

An October 2016 private medical opinion noted that the Veteran's STRs showed essentially normal hearing at entrance except for a 30-decibel level at 6000 Hertz in the left ear, which indicates that the private doctor did not convert the entrance examination results to ISO-ANSI units as is necessary to properly compare the entrance and exit hearing thresholds.  The private physician concluded that the separation audiogram was inadequate because it did not test the frequencies of 2000, 6000, or 8000 Hertz, and because the exit audiogram was as good as or better than entrance.  The private physician did not think that result was possible considering the Veteran's history, which presumably is a reference to the noise exposure in service.  The physician wrote that he definitely felt the Veteran suffered significant bilateral high frequency noise-induced sensorineural hearing loss during service in Vietnam, and that he did not feel the exit audiogram could be reasonably considered accurate.  This opinion has limited probative value because the private physician did not convert the ASA units of the entrance audiogram to ISO-ANSI units.

A VA examination was conducted in September 2011, and a supplemental opinion was provided in October 2011 after the examiner reviewed the Veteran's STRs.  The examiner found that it was less likely than not that the Veteran's hearing loss was caused by acoustic trauma sustained in service.  The examiner noted normal hearing in both ears at separation, and stated that the Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge, noise-induced hearing occurs immediately.  Per the examiner, there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  

Another VA examination was conducted in December 2015.  The examiner noted that the Veteran's MOS had a high probability of hazardous noise exposure in service, but wrote that hazardous noise exposure does not necessarily concede noise-induced hearing loss.  The examiner converted the Veteran's entrance examination audiogram results to ISO-ANSI units, and noted pre-existing mild high frequency hearing loss at 6000 Hertz bilaterally, and hearing sensitivity within normal limits bilaterally 500-4000 Hertz, reporting no positive permanent threshold shifts present in either ear during active duty.  The examiner wrote that the Veteran first sought treatment for hearing loss in the early 2000s, and the Board notes that the subsequent submission of a hearing test in July 2001 does not contradict that statement.  The examiner explained that the Institute of Medicine stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Based on the objective evidence of audiograms, the examiner opined that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of military service, including noise exposure.  As to the pre-existing hearing loss at 6000 Hertz, the examiner concluded that it was not aggravated beyond the normal progression in military service, pointing to the lack of evidence of noise-induced hearing loss during active duty and the insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.

The Veteran testified that he has experienced difficulty hearing since service, and that he had specific difficulty understand speech during service.  However, the Veteran denied hearing loss in January 1971, and that denial is consistent with the January 1971 objective testing.  The Board finds that the Veteran's contemporaneous report of normal hearing in 1971, which is supported by objective testing, has greater probative value than his report many decades later of difficulty hearing in and since service.  

The Board has considered the argument by the Veteran's private physician that the January 1971 testing was inaccurate because it did not test at every frequency and because the physician did not feel normal hearing was possible considering the Veteran's history.  Considering that the Veteran denied hearing loss in the January 1971 report of medical history, the most probative evidence of record does not demonstrate that there was a significant permanent threshold shift at the frequencies not tested.  As to the accuracy of the frequencies tested, it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992); See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  A general assertion that normal hearing would not be possible after exposure to loud noise does not rise to the level of clear evidence that the January 1971 examiner did not accurately record the results of the Veteran's hearing testing.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  See Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Additionally, the Board notes that the Veteran's January 1971 denial of hearing loss also bolsters the accuracy of the objective testing.  

Considering that the presumption of regularity has not been rebutted, and that the private physician did not convert the entrance examination to ISO-ANSI units or consider the Veteran's January 1971 denial of hearing loss, the Board finds that the VA examination opinions have greater probative value.  Although the Board concedes noise exposure in service, and recognizes that the Veteran sincerely believes that this noise exposure caused his current hearing loss disability, the most probative medical evidence of record does not support this belief.  The preponderance of evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States
Department of Veterans Affairs


